Title: To Thomas Jefferson from John Breckinridge, 5 April 1805
From: Breckinridge, John,Thruston, Buckner
To: Jefferson, Thomas


                  
                     Kentucky April 5. 1805.
                  
                  Mr. Joshua Lewis of Jessamine County in this State having an intention of visiting Louisa., & being willing to serve as a Commr under the act of the last session of Congress for adjusting the titles to lands there; I can certify, that Mr. Lewis is a Gentn. of good Character, respectable Connections, good understanding & education, a practising Lawyer; & possesses the Confidence of his County, having often represented it in the legislature of this State.—I am informed, that he understands the French language, but can only speak from Information knowing nothing of that language myself
                  
                     John Breckinridge 
                     
                  
                  
                     Kentucky April 5th. 1805.
                     The above Representation of Mr Lewis I believe to be just; In Addition I know that he has a tolerable knowledge of the French Language being able to translate with considerable Ease, and I think with a little practice would speak it fluently.
                  
                  
                     B. Thruston 
                     
                  
               